Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/12/2021have been fully considered but they are not persuasive. 

Argument: Applicant amended the independent claims and argued that (Remarks 11/12/2021, page 8, paragraph at middle pf page):
“The current rejection depends on the disclosure of Mattes, arguing it teaches the recited first universal key using a first secret for operation of the motor vehicle and a further secret for unlocking, locking, and/or starting the motor vehicle (Final . In fact, the further secret described in Mattes does not change the operational characteristics at all, but merely extends them in time beyond an original limit.” 

Response: Examiner respectfully disagrees. DE19753401 (Mattes) discloses that the operational characteristics can be changed without extending the time limits.  DE19753401 discloses (page 1, 2nd last paragraph):
 “The release signals are then transmitted to the vehicle in accordance with this release account.  The drive authorization is then released on receipt of the enable signals when the associated key is inserted into the lock. If the release signals are missing, the driving authorization for the vehicle is blocked.”.
This means that before the release signal is received, the drive authorization is blocked and after the release signal is received, the drive authorization is released. So, the scope of authorization is adapted after the further secret is received, i.e. the release signal is received. This is done without extending any time limits that Applicant has argued above.
Applicant provided in IDS (7/17/2020) a reference Kleve et al. (US 8880239). Fig. 6 of Kleeve shows a virtual key and vehicle restrictions being generated and delivered .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE19753401 (which has been provided in the International Search Report) in view of Petel (US 20130259232).

Regarding claim 1, DE19753401 discloses an apparatus (Abstract; Figs. 1 and 2) comprising:
a first universal key for unlocking, locking, and/or starting a motor vehicle (Fig. 1, key 2; page 2, 4th last paragraph starting with “The locking system 1 …” – 2nd last paragraph starting with “In another function …”);
a server (Fig. 2, element 19; page 3, 3rd full paragraph starting with “The specification of the …”);
wherein the first universal key is trained to a particular motor vehicle using a first secret (Abstract states “The key exchanges at least one coded operation signal with the lock so that after positive evaluation of the transmitted signal, the clearance of the car for travel operation can be released”; page 1, 3rd paragraph starting with “From DE -195 -12 Q26 A1 a motor vehicle with such an electronic locking system… “; page 1, paragraphs 7 – 9 disclose that the “first secret” can be changed) wherein the first secret includes an associated scope of authorization for the use of the motor vehicle (page 2, paragraph in the middle of the page below Fig. 3 description, wherein  it is stated “The locking system 1 consists of an electronic lock 3 …  In the present case, the car doors 4  and the … trunk lid … remote controlled … and unlock, as well as possibly trigger further functions …; wherein the scope of authorization could be one of the functions listed above. As per Applicant’s Specification ([page 8, 1st paragraph, last 3 lines), “scope of authorization” is defined as scope of functions like opening, closing);
the server stores a further secret for at least one of  unlocking, locking, and/or starting the motor vehicle (page 3, 3rd full paragraph starting with “The specification of the …”, especially last sentence; page 3, 4th full paragraph discloses “Tile release signal is then received by the vehicle 22 or key 2. By the release signal, in tum, a change in wherein the further secret includes a further associated scope of authorization for the use of the motor vehicle (page 2, paragraph in the middle of the page below Fig. 3 description, wherein  it is stated “The locking system 1 consists of an electronic lock 3 …  In the present case, the car doors 4  and the … trunk lid … remote controlled … and unlock, as well as possibly trigger further functions …; page 1, 2nd last paragraph also discloses vehicle driving authorization is give after the further secret is received; wherein the further associated scope of authorization is interpreted as driving authorization);
and the server is configured to transmit the further secret to the first universal key using two interfaces and the mobile radio terminal (Two interfaces inherent: output interface from the server and input interface of the key) wherein  the first universal key cannot perform the at least one of unlocking, locking, and/or starting the motor vehicle without the further secret (page 3, 2nd last paragraph discloses “If the release signals are absent, then the driving authorization for the vehicle 22 is blocked …” wherein driving authorization is interpreted to also include  starting, since one can’t drive the vehicle without starting it) and a scope of authorization of the first universal key is adapted based on the further secret once received  (page 1, 2nd last paragraph discloses “The release signals are then transmitted to the vehicle in accordance with this release account.  The drive authorization is then released on receipt of the enable signals when the associated key is inserted into the lock. If the release signals are missing, the driving authorization for the vehicle is blocked.”. This means that before the release signal is received, the drive authorization is blocked and after the release signal is received, the drive authorization 
DE19753401 doesn’t explicitly disclose a mobile radio terminal and that the mobile terminal is used to transmit the further secret.
In the same field of endeavor, however, Petel discloses a mobile radio terminal and that the mobile terminal is used to transmit the further secret (Fig. 1, element 5; Abstract; [0005]; [0006] – [0027] discloses operation of the mobile telephone; wherein the further secret is interpreted as “part of the authentication code”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Petel in the system of DE19753401 because this would ensure additional security since to start the vehicle, the person operating the vehicle should also have the mobile phone.

Regarding claim 2, DE19753401 discloses a controller for checking the secret received from any universal key against a secret stored in the motor vehicle; wherein the control device is programmed, only if the two secrets match, to allow and/or prompt unlocking, locking, and/or starting the motor vehicle (page 2, 2nd last paragraph starting with “In another function, the electronic key 2 is used ....”). 
DE19753401 discloses checking for one key. The other part of the key is received via the mobile device, as in claim 1 above. One of ordinary skill in the art can easily do the 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Petel in the system of DE19753401 because this would ensure additional security since to start the vehicle, the person operating the vehicle should also have the mobile phone.

Regarding claim 3, DE19753401 doesn’t explicitly disclose the first universal key comprises a respective radio interface to communicate with the mobile radio terminal and/or with the motor vehicle. 
However, as stated in claim 1 above this is inherent since for the universal key to receive a signal, it has to have an interface, as is well known in the art. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the universal key would have an interface to receive any signal. 

Regarding claim 4, DE19753401 discloses the universal key includes a timer to monitor a temporal validity, predefined for said timer, of a further secret communicated to said timer, for opening, or closing, or starting the motor vehicle (page 3, 2nd full paragraph 

Regarding claim 5, DE19753401 discloses more than one universal key (Fig. 3 discloses multiple vehicles. As in claim 1 above, each would have its own universal key, so multiple vehicles would have more than one universal key). The limitations are analyzed as in claim 1 above.

Regarding claim 6, claim 6 is similarly analyzed as claim 1, except for the limitations: 
transmitting the further secret from the universal key to the server;
and storing the further secret in the server. 
These limitations are not disclosed by DE19753401.
In the same field of endeavor, however, Petel discloses transmitting the further secret from the universal key to the server ([0100] – [0104], especially [0102] which states “ …which may be complemented by requesting a predetermined password to authenticate the user of this web server…”; wherein the further secret is interpreted as the password);
and storing the further secret in the server (predetermined password is stored in the server to authenticate the user of the web server ).

Claim 7 is similarly analyzed as claims 1, 6. Claim 1 rejection discloses transmitting the first secret from a server to the universal key. Claim 6 rejection discloses thereafter transmitting a further secret from the motor vehicle to a server using the universal key. Using a mobile terminal is merely an obvious variation of transmitting it directly. As per Rationales for Obviousness (MPEP 2143), this is not considered patentable. Using a mobile terminal has the advantage that the range is effectively increased considerably over sending directly from the universal key to a server. Claim 8 is similarly analyzed as in claim 1. Claim 1 disclosed 2 interfaces. Having 3 interfaces is a mere obvious variation of having 2. The more devices the signal passes through, the more interfaces there will be. Having more interfaces is beneficial, e.g. sending information through a mobile terminal has the advantage that the range is effectively increased considerably over sending directly from the universal key to a server. 
Claim 9 is similarly analyzed as in claim 8. Radio interfaces have the advantage that longer distances can be covered.

In the same field of endeavor, however, Petel discloses at least one of the two interfaces comprises a mobile radio interface or at least one of the two interfaces comprises a Bluetooth radio interface ([0049] – [0051]; [0113]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Petel in the system of DE19753401 because using radio interface would allow for larger ranges and using Bluetooth would allow for short range communication, as is well known in the art. Short range communication has the advantage of increased security and the signal can’t be received by far away devices.

Claim 11 is similarly analyzed as in claim 1. Having multiple keys is an obvious variation having just one or two keys. Multiple keys provide for more security, as is well known in the art.

Regarding claim 12, DE19753401 doesn’t explicitly disclose transmitting a further secret usable for only some of the functions to the universal key. 


Claim 13 is similarly analyzed as claim 5, which discloses storing multiple keys for multiple cars.

Claim 14 is similarly analyzed as claim 5, which discloses storing multiple keys for multiple cars. Training the keys is inherent and doing it at the same time can be easily performed by one of ordinary skill in the art. This enhances security since two keys won’t have the same secret.

Claim 15 is similarly analyzed as claim 5, where multiple keys can be programmed.

Regarding claim 16, DE19753401 discloses more than one first secrets and/or further secrets (page 4, 2nd – 4th paragraphs disclose programming the key, implying more than one secret. A similar reasoning applies to the further secrets under Rationales for Obviousness (MPEP 2143)).
Claim 17 is similarly analyzed as claim 16.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to electronic key use for vehicles:

Kawamura et al. (US 9509499) discloses Electronic key registration method and electronic key registration system.
Burzio (US 8269601) discloses multiuser vehicle utilization system and electronic key thereof.
Rasal (US 9199609) discloses a start system for a motor vehicle.
Lin et al.  (US 9524599) discloses vehicle key system and methods for using the same.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632